Thomas, J.
That the demandant had good title to the premises demanded before the sale by the tax collector is quite plain upon the documentary evidence.
It is equally plain that her right to maintain this suit is not barred by any statute of limitations. At the time of the disseisin and when the right of entry or of action accrued, she was a married woman, and she brings her action within ten years after her disability was removed by the death of her husband. Eev. Sts. c. 119, §§ 3, 5.
The only question therefore is whether the tenants have a valid title under, the deed of Edward Jones and mesne conveyances.
Without adverting to other difficulties in the way of main- o taining this title, it is sufficient to say there is nothing in the deed of the colled or, the advertisement of the sale, or the return of the collector to the district court, by which we can ascertain or even reasonably conjecture what real estate was assessed, advertised and sold. There is nothing by which the estate assessed and sold can be identified with the premises demanded. The appraisers’ certificate is evidence of the setting off by metes and bounds of one third part of some lot of land. The lot so appraised is said by the appraisers to be the property described in the deed. But this statement is but the conjecture of the appraisers as to what property was intended to be conveyed. The deed describes the property by reference to the assessment, and we have no evidence of the assessment. A comparison of the deed and the set-off does not identify the property. The deed conveys the estate, and, either in itself or by reference to the assessment, must describe the land so as to identify it. U. S. Sts. 1813, c. 16, §§ 5, 6, 7,11, 17, 19, 25 ; 1815, c. 21, passim.

Judgment on the verdict for the demandant.